IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

 STATE OF WASHINGTON,
                                                   No. 83284-1
                      Respondent,
                                                   DIVISION ONE
             v.
                                                   UNPUBLISHED OPINION
 MATTHEW MCCOLLIAN,

                      Appellant.


       COBURN, J. — Matthew McCollian appeals his convictions of murder in

the second degree, unlawful possession of a firearm in the second degree, and

arson in the second degree. McCollian claims that (1) the trial court failed to

grant a mistrial after erroneously admitting text messages from the deceased to

her mother, (2) testimony that McCollian had a handgun five days prior to the

murder violated ER 404(b), (3) a police officer testifying to the existence of a

perjury statement on a form signed by McCollian improperly commented on his

credibility, and (4) the accumulation of errors affords him a new trial. The trial

court incorrectly concluded an ER 404(b) analysis did not apply, but any error

was harmless. We find no other error.

       However, we accept the State’s concession that McCollian is entitled to

resentencing with a reduced offender score that comports with State v. Blake,



Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83284-1/2


197 Wn.2d 170, 481 P.3d 521 (2021). Because we cannot determine if the trial

court intended to impose community custody supervision fees, the parties can

clarify that issue at resentencing. We affirm the convictions but remand for

resentencing.

                                      FACTS

      In December 2018, Sophia Stutzman and her mother, Chanelle

Livingston, lived with Stutzman’s fiancé in Monroe, Washington. On December

11, Stutzman asked Livingston to take her to go see McCollian at his apartment

in Everett. Livingston knew McCollian as someone who was “interested in

seeing” Stutzman, but she was unsure if they had a romantic relationship.

Livingston drove Stutzman to McCollian’s apartment in Everett at around 9:00

p.m. Livingston saw McCollian greet Stutzman halfway up a stairway, they

waved to Livingston, and Livingston left to go to her friend’s house. Livingston

had planned to stay at her friend’s until Stutzman needed a ride home.

      At around 11:30 p.m. or 12:00 a.m., Livingston noticed that she had a

missed call from Stutzman. Accordingly, Livingston left to pick Stutzman up from

McCollian’s apartment. During that time, Stutzman and Livingston exchanged

multiple text messages, where Stutzman expressed fear, her desire to leave, and

her observations about McCollian’s behavior. Stutzman stopped responding to

Livingston at around 1:05 a.m. Livingston waited for Stutzman in McCollian’s

apartment complex parking lot, eventually knocking on the door with no response

and subsequently leaving.




                                         2
No. 83284-1/3


       About 3:20 a.m. on December 12, 2018, Stutzman’s body was found face

down in a road behind Costco in Tumwater, Washington. A pathologist

concluded the cause of death was a gunshot wound to the chest. The bullet had

entered just underneath her collarbone on the left side and exited her right arm,

piercing both her left lung and aorta. The bullet had exited her body. The

pathologist characterized the gunshot wound as “an indeterminate range gunshot

wound,” which he described as normally being between 18 and 24 inches. An

analysis of a vaginal swab from Stutzman disclosed the presence of semen that

matched with McCollian’s deoxyribonucleic acid (DNA) profile along with the

DNA of another man. 1

       Cell phone tower records for both Stutzman’s and McCollian’s cell phones

showed that both phones were pinging off cell phone towers in the same general

areas along I-5 southbound from 2:21 a.m. to 6:56 a.m. on December 12.

McCollian’s cell phone pinged in Tumwater near Costco at 3:15 a.m., south of

Chehalis at 3:57 a.m., and La Center at 5:56 a.m. Cell phone tower records then

showed McCollian’s cell phone heading back north. The records also showed

that Stutzman’s phone was near McCollian’s apartment when she was text

messaging with Livingston. Stutzman’s phone was located in a garbage can in

Renton.




       1The forensic scientist explained that “it was 400 octillion times more likely
to observe that mixed DNA profile if it originated from [Stutzman], [McCollian],
and an additional unknown contributor rather than [Stutzman] and two unrelated
individuals selected at random in the U.S. population.”


                                         3
No. 83284-1/4


       Detectives later discovered that McCollian’s bank card was used to make

a withdrawal on December 12, 2018, at around 12:30 a.m. The video and bank

records of the withdrawal correlated with a withdrawal receipt that was located in

a white Toyota Camry McCollian had rented. The bank records also showed a

transaction at the ARCO station in Centralia, Washington, at around 6:58 a.m. on

December 12, 2018.

       On December 15 at 7:52 a.m., McCollian called the police and reported

that his rental vehicle, a white Toyota Camry, was stolen. McCollian told the

officer that “he couldn’t remember where he had rented it from.” Later, McCollian

went into the police department to make a formal report and provided his keys.

He told the officer that he rented the vehicle the previous Monday. He said that

he had been on a date the night before and came back to the hotel and parked

the car in the hotel parking lot in a handicapped stall but then moved it onto the

side of the road. He first told the officer that he noticed it was stolen sometime

after midnight, and then later told the officer he noticed it was stolen at 2:00 a.m.

He stated he was going to the car in order to bring his date home.

       McCollian completed a police vehicle theft report form that contained a

perjury statement and a consent to have law enforcement search the vehicle.

       The officer who took the report then located the vehicle near the same

hotel where McCollian had stayed. When the officer inspected the vehicle, he

observed that there was soot all over the inside of the car. He found fire damage

and two gas cans in the front passenger seat area.




                                          4
No. 83284-1/5


       The officer called McCollian about 15 to 20 minutes after he had seen him

last and told him he located the vehicle. The officer asked McCollian if he would

come meet him, but McCollian’s response was that he was busy. The officer

asked him where he was and what he was doing, but McCollian said it did not

matter and became increasingly defensive. The officer suggested that it did not

seem to be a random act, and that McCollian might actually know the person

who had done it. McCollian did not appreciate the accusations and got

increasingly “sort of aggressive and defensive on the phone.” The officer

reminded McCollian that making a false police report is a crime, and McCollian

indicated that he did not want to speak with him anymore.

       The hotel where McCollian was staying had surveillance video that

showed he had checked into the hotel at 1:52 a.m. on December 15 and checked

out at 10:40 a.m. that morning. He did not list his car with the hotel as the Toyota

Camry that was stolen but as a Honda Element.

       Detectives impounded the Camry and conducted an investigation. A

cigarette butt that was smoked a little more than half sat on the center console,

and a motorcycle helmet sat on the back seat. A one-gallon gas can sat on the

front passenger seat that was burned, and another gas can on the floor appeared

untouched by the flames with a puncture on the side of it. The majority of the fire

damage occurred in the front passenger seat.

       A fire marshal inspected the vehicle and found there was “minimal

damage, because [the fire] was confined to the interior of the vehicle. . . .” He

indicated that the fire was an “oxygen-deprived fire” that “starved itself out.” He


                                         5
No. 83284-1/6


concluded that the “fire [w]as an intentionally set incendiary fire” that was “set by

a hand-held open flame.”

       A forensic examination of the car discovered blood on the passenger side

of the center console, the front vertical portion of the center console, the front

passenger side floorboard, above the glove box door, and the interior surfaces of

the glove box door. A DNA analysis of the blood from the vehicle glove box

resulted in a match to Stutzman’s DNA.

       Investigators also found evidence of the firing of a handgun inside the

vehicle. They found (1) an empty 9mm Luger cartridge case, commonly referred

to as a “shell,” on the rear driver’s side floorboard, (2) a bullet-impacted

passenger seatbelt and strap, (3) a bullet defect in the passenger side B pillar 2

(4) a fired bullet in between that B pillar cover and the B pillar, and (5) a dent in

that B pillar. A forensic scientist concluded that it was likely that one shot was

fired inside the vehicle, the general direction the bullet traveled was likely from

the driver’s side to the passenger side, Stutzman’s wound was consistent with

the bullet trajectory, and that “the female subject was likely sitting in the front

passenger seat when she was shot.”

       The State charged McCollian with intentional murder in the second degree

or in the alternative felony murder in the second degree predicated on assault,

unlawful possession of a firearm in the second degree, and arson in the second




       The B pillar refers to the structural framing of the vehicle between the two
       2

doors where the seatbelt is located.


                                           6
No. 83284-1/7


degree. The State also sought a deadly weapon enhancement and domestic

violence aggravator on the murder charges.

         At trial, defense counsel’s opening statements suggested the defense

theory would revolve around the fact that Stutzman and McCollian used drugs,

and when they traveled south together, something went wrong causing McCollian

to flee. Counsel told the jury Stutzman “had a drug addiction,” and McCollian

“also ha[d] a drug addiction.” Counsel stated the two left the area together

heading south to Costco, and “for some reason they wanted to be at that back

parking lot at 3:00 a.m.” When “something went wrong in that back area of

Costco,” Stutzman was shot and McCollian “fled that area quickly” “trying to get

away.”

         McCollian objected to the introduction of text messages from Stutzman to

Livingston as inadmissible hearsay. The following is the text message

conversation at issue:

         Livingston:   “R u okay”
                       “Sorry missed your text”
                       “I’m stopping by Lynnwood then to you okay”

         Stutzman:     “Mom?”
                       “I need to leave”
                       “Now”
                       “He is smoked out”
                       “He’s scaring me”

         Livingston:   “I’m a exit away”
                       “Have Ashley with me we have to drop her off it’s on way”
                       “Here”

         Stutzman:     “Ok don’t let her see where he lives park way down”
                       “Be out in a couple mins”



                                            7
No. 83284-1/8


       Livingston:   “I’m across next to van”

       Stutzman:     “Ok he is so out of his mind one sec please wait a sec”

       Livingston:   “Of course”
                     “I can’t be patk like this please let’s go”

       Stutzman:     “Ok coming”


       Livingston:   “Car is trippin”
                     “C’mon”

       Stutzman:     “I’m coming”

       Livingston:   “I’m parked to the right in left by blk truck”

       The court ruled on the admissibility of each phrase and, initially, admitted

all the text messages. We discuss the basis for the rulings below.

       During Livingston’s testimony, the State asked Livingston if Stutzman had

ever previously described McCollian as “smoked out” or “out of his mind.”

Livingston said Stutzman had not referred to McCollian in that way previously.

On defense’s re-cross, defense counsel asked Livingston, “[D]o you think or do

you know if [Stutzman] was going over to his home that night to get high

together?” Livingston responded that she did not know. The prosecution

objected and argued that the drug use by both the defendant and the victim

potentially has “kind of inherent prejudicial effect” under ER 403.

       After a recess, the court expressed concern about admitting evidence of

drug use on the part of the defendant. The court also stated it was concerned

with the previous text message admission that McCollian was “smoked out.” The

court ruled it was striking the “He is smoked out” statement from the record,

including ordering the parties to redact it from an admitted exhibit of that text



                                          8
No. 83284-1/9


message. The court also ruled it was striking the question that asked Livingston

if Stutzman had ever previously described McCollian as “smoked out” or “out of

his mind,” as well as Livingston’s answer. The court informed the parties it

planned to issue a curative instruction to the jury. The court further precluded the

parties from introducing any further evidence of drug usage on the part of the

defendant or Stutzman.

       After the court’s ruling that the text “He is smoked out” should not have

previously been admitted, McCollian moved for a mistrial, arguing, “I don’t think

we can unring that bell.” The prosecution responded that “a curative instruction

can be given.” The trial court denied the motion for mistrial. The court then

instructed the jury:

               The Court is striking from evidence the portion of Exhibit No.
       36. You may recall that’s one of the alleged text message
       communications between the alleged victim and this witness. The
       comment, quote, “He is smoked out.” That is stricken from
       evidence.
               Furthermore, the question, “Had she ever described him on
       any prior occasion as being ‘smoked out’ or ‘out of his mind,’
       anything like that?” And the answer, “No.” That is stricken from the
       evidence.
               And, as you know, as I previously advised you after you
       were administered the second oath and sworn in as jurors, when I
       strike evidence, that means you should not consider it in your
       deliberations, even though you may have heard or seen that
       evidence.

The parties redacted Exhibit No. 36 as ordered by the court.

       Defense also objected to the State introducing testimony of Jonathan

Thomas regarding witnessing McCollian possessing firearms in his apartment

five days before the murder. The State explained Thomas would testify that

McCollian “displayed for him three firearms, two what [the Prosecutor



                                         9
No. 83284-1/10


understood] to be more long guns, but one pistol that was identified to him as a

Glock, Glock hand gun.” Defense counsel argued that this evidence would be

governed by ER 404(b). The prosecutor disagreed and stated:

              Our sole purpose of offering this is because it has direct
       relevance because it is close in time to the homicide and
       demonstrates that the defendant had access to a weapon that at
       least could be consistent with the one used in this case based on
       what we know, a firearm, and, in particular, a pistol.

The court replied, “The Court does not consider this proffered evidence as

evidence offered by the State pursuant to or in relation to Evidence Rule 404(b).”

Instead, the court stated that “the proper analysis is pursuant to Evidence Rule

403 and 401 and 402.” It then proceeded with its analysis, first deciding that

Thomas’ observation of McCollian in possession of a handgun within five days of

the incident was relevant evidence. It then conducted an ER 403 balancing test,

deciding to limit Thomas’ testimony to his observation of McCollian with a

handgun and not long weapons.

       Thomas testified that on about December 4, he went over to McCollian’s

apartment and that McCollian showed him a “pistol” that he described as a

“Glock.” The court gave a limiting instruction proposed by the defense:

              Certain evidence has been admitted in this case for only a
       limited purpose. This evidence consists of the testimony of
       [Thomas]. You are not to consider the testimony of [Thomas] as it
       relates to whether or not the Defendant possessed a firearm, as
       charged in Count 2. Any discussion of the evidence during your
       deliberations must be consistent with this limitation.

Count II was the charge for unlawful possession of a firearm in the second

degree. The parties stipulated that McCollian had previously been convicted of a

felony and the trial court read the stipulation to the jury.



                                          10
No. 83284-1/11


       Defense counsel argued a defense theory in closing consistent with its

suggested theme from its opening statement. Defense counsel told the jury that

Stutzman and McCollian were in a car going to Tumwater, which was a two-hour

trip. She explained, “People don’t get in their car and go to Tumwater - - hey,

let’s go to Tumwater - - when they are from Everett and they have no ties.” She

stated that there was a purpose, but the purpose was unclear, because “you

don’t get in the car for two hours for no reason at 1:00, 1:30 in the morning after

standing up your mom. Something had to propel them. There had to be a

purpose, but we don’t know what it is.” She indicated that Stutzman had $140

cash, and despite having no ties to Tumwater, “somehow, conveniently, they find

a place in Tumwater that’s on a road in an area where there’s no surveillance

camera coverage.” Defense counsel mused “is it more reasonable that they

were directed there by somebody else and that they had a purpose for going

there? We don’t know who they were meeting. We don’t know why they were

meeting.” Defense counsel argued that McCollian failing to call the police could

be explained by the possibility that they were in Tumwater for an “illegal

purpose.” The jury found McCollian guilty on all counts.

       At sentencing, the parties argued whether McCollian’s California

conviction of unlawful possession of a controlled substance should be counted

toward his offender score. The trial court found the out-of-state conviction

comparable, and it was included in McCollian’s offender score. The court

imposed a high-end sentence of 357 months in addition to a 24-month deadly

weapon enhancement amounting to 381 months, with 43 months for unlawful


                                         11
No. 83284-1/12


possession of a firearm and 70 months on the arson in the second degree

charge to run concurrently. McCollian appeals.

                                   DISCUSSION

                                   Text Messages

       McCollian first contends that the trial court erred in admitting Stutzman’s

text messages to her mother on the night of the incident because they were

inadmissible hearsay. 3 We disagree.

       Hearsay is an out-of-court statement offered in evidence to prove the truth

of the matter asserted. ER 801(c); ER 802. A statement can be written, but it

must be intended as an assertion by the person making it. ER 801(a). Hearsay

is not admissible unless it falls under an exception. ER 802; ER 803. “Whether

a statement is hearsay depends upon the purpose for which the statement is

offered. Statements not offered to prove the truth of the matter asserted, but

rather as a basis for inferring something else, are not hearsay.” State v.

Crowder, 103 Wn. App. 20, 26, 11 P.3d 828 (2000). The trial court has great

discretion in determining the admissibility of evidence, and its ruling will be

reversed only upon a showing of manifest abuse of discretion. Id. at 25. Abuse

of discretion occurs when the court’s decision is “manifestly unreasonable or

based upon untenable grounds.” Id. at 25-26.




       3On appeal, McCollian only provides argument regarding the specific text
messages addressed in this opinion. We decline to address any other text
messages between Stutzman and Livingston that were admitted by the trial court
because McCollian does not provide a supportive substantive argument. RAP
10.3(a)(6).


                                         12
No. 83284-1/13

A. “He’s scaring me”

       Over defense objection, the trial court admitted the text message, “He’s

scaring me” as a state of mind exception to hearsay. McCollian claims

Stutzman’s state of mind was not relevant unless the case involved a particular

defense theory such as accident or self-defense, which was not at issue.

       ER 803(a)(3) provides, “A statement of the declarant’s then existing state

of mind, emotion, sensation or physical condition. . .” is not excluded by the

hearsay rule. The state of mind exception applies (1) if there is some degree of

necessity to use out-of-court, uncross-examined declarations, and (2) if there is

circumstantial probability of the trustworthiness of the out-of-court, uncross-

examined declarations. State v. Parr, 93 Wn.2d 95, 98-99, 606 P.2d 263 (1980).

       McCollian relies on Parr and State v. Cameron, 100 Wn.2d 520, 674 P.2d

650 (1983). In Cameron, where the defense’s theory was insanity, the court held

that hearsay testimony from the victim’s relatives indicating that the victim told

them prior to the incident that she was having problems with the defendant and

feared him, was not admissible under the then existing state of mind exception

because “the victim’s state of mind itself was not relevant to any material issue

before the jury. At best, it bears only a remote or artificial relationship to the legal

or factual issues actually raised and thus was inadmissible.” Cameron, 100

Wn.2d at 531. Insofar as the defense theory in Cameron was insanity, that case

is inapposite. However, even the Cameron court recognized that the question of

whether a victim’s state of mind is relevant depends on material issues before

the jury. Id. at 531.




                                          13
No. 83284-1/14


       The Parr court stated, “In a homicide case, if there is no defense which

brings into issue the state of mind of the deceased, evidence of fears of other

emotions is ordinarily not relevant.” Parr, 93 Wn.2d at 103. Further, it stated,

“But where a defense such as that of accident of self-defense is interposed, as is

the case here, courts have generally allowed the admission of the victim’s fears,

as probative of the question whether that person would have been likely to do the

acts claimed by the defendant.” Id. at 103. In Parr, the court determined that

because the defense’s theory of the case was accident, “the trial court should

allow the State to prove the victim’s declarations about his or her own state or

mind, where relevant, but should not permit it to introduce testimony which

describes conduct or words of the defendant.” Id. at 104.

       While Parr involved a defense theory of accident, the Parr court’s holding

did not expressly restrict admissibility to cases where the defense was accident

or self-defense. In fact, the Parr court recognized that a defense can bring “into

issue the state of mind of the deceased,” and that courts should consider

whether the issue is “probative of the question whether that person would have

been likely to do the acts claimed by the defendant.” Id. at 103.

       In the instant case, the defense’s opening statement painted a picture of

Stutzman and McCollian as two drug addicts who left the area together heading

south to Costco, and “for some reason they wanted to be at th[e] back parking lot

at 3:00 a.m.” when “something went wrong in th[e] back area of Costco.”

Stutzman gets shot and McCollian “fled th[e] area quickly” “trying to get away.”

The defense theory created a material issue as to whether Stutzman would




                                        14
No. 83284-1/15


voluntarily leave with McCollian to head to the back of Costco in Tumwater

around 3:00 a.m. Thus, Stutzman stating that McCollian was scaring her

suggested that her state of mind at that time was such that she would not have

likely voluntarily gone with McCollian to Tumwater.

       Under these facts, Stutzman’s state of mind was relevant and material.

The trial court did not abuse its discretion in admitting the text message, “He’s

scaring me.”

B. “He is so out of his mind”

       The trial court, over defense objection, admitted Stutzman’s text message,

“Ok he is so out of his mind. One sec, please wait a sec,” under the present

sense impression exception to hearsay.

       Statements that are present sense impressions, describing or explaining

an event or condition while the declarant was perceiving the event or condition,

or immediately thereafter, are not excluded as hearsay. ER 803(a)(1).

McCollian incorrectly cites Parr and Cameron for the proposition that the victim’s

present sense impressions are irrelevant in a homicide case unless a specific

defense places the decedent’s state-of-mind in issue. Neither Parr nor Cameron

addressed the present sense impression exception. McCollian cites no other

authority and makes no argument as to why the text message does not qualify

as present sense impression.

       The court did not abuse its discretion when it admitted the “he is so out of

his mind” text message as a present sense impression hearsay exception.




                                         15
No. 83284-1/16

C. “He is smoked out”

      McCollian further contends that the trial court erred when it denied

McCollian’s motion for a mistrial after the jury heard testimony that Stutzman

sent the text message, “He is smoked out.”

      The denial of a mistrial motion is reviewed for abuse of discretion.

State v. Rodriguez, 146 Wn.2d 260, 45 P.3d 541 (2002). A trial court abuses its

discretion in denying a motion for a mistrial only if its decision is manifestly

unreasonable or based on untenable grounds. State v. Allen, 159 Wn.2d 1,

10, 147 P.3d 581 (2006). In considering whether a motion for mistrial should

have been granted, the reviewing court considers (1) the seriousness of the

claimed irregularity, (2) whether the information imparted was cumulative of

other properly admitted evidence, and (3) whether admission of the illegitimate

evidence can be cured by a jury instruction. State v. Escalona, 49 Wn. App.

254, 255, 742 P.2d 190 (1987).

      Here, the fact that the jury heard that McCollian was smoked out was not

a serious irregularity in context of the whole trial. Defense counsel described

Stutzman as a drug addict and implied that Stutzman and McCollian were going

to Tumwater for an “illegal purpose.” Defense counsel also stated in their

opening statement that after the events in Tumwater, McCollian “tried to stay

high.” Evidence of McCollian’s drug use was consistent with the defense’s

theory. The trial court struck the text message from the evidence as well as

other references in evidence suggesting drug usage by McCollian. Further, the

trial court properly delivered a curative instruction to the jury.




                                          16
No. 83284-1/17


       The trial court did not abuse its discretion in denying the defense’s motion

for a mistrial.

                               Handgun Testimony

       McCollian also contends that the trial court erred when it admitted

Thomas’ testimony that McCollian had a handgun five days before Stutzman’s

death because it was propensity evidence under ER 404(b). McCollian was

charged with unlawful possession of a firearm and the parties stipulated that

McCollian had a previous felony conviction.

       We first address whether the trial court erred by concluding it need not

conduct a ER 404(b) analysis because the State was offering the evidence for a

purpose other than propensity.

       ER 404(b) “is a categorical bar to admission of evidence for the purpose of

proving a person’s character and showing that the person acted in conformity

with that character.” State v. Gresham, 173 Wn.2d 405, 420, 269 P.3d 207

(2012). ER 404(b) expressly applies to “[e]vidence of other crimes, wrongs, or

acts.” Such evidence may be admissible for “other purposes such as proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.” ER 404(b).

       While the other purposes are sometimes referred to as “exceptions,” they

are not exceptions to the rule. 5 KARL B. TEGLAND, W ASHINGTON PRACTICE:

EVIDENCE § 404.9, at 497 (6th ed. 2021). Instead, there is one improper purpose

and multiple undefined proper purposes for which the evidence can be admitted.

Gresham, 173 Wn.2d at 420. “Only when the term ‘exception’ is read out of




                                        17
No. 83284-1/18


context and the plain text of ER 404(b) is ignored does the possibility of

confusion arise.” Id. at 421.

               Washington courts have developed a thorough analytical
       structure for the admission of evidence of a person's prior crimes,
       wrongs, or acts. To admit evidence of a person's prior misconduct,
       ‘the trial court must (1) find by a preponderance of the evidence
       that the misconduct occurred, (2) identify the purpose for which the
       evidence is sought to be introduced, (3) determine whether the
       evidence is relevant to prove an element of the crime charged, and
       (4) weigh the probative value against the prejudicial effect.’

Id. (quoting State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002)). “The

third and fourth elements ensure that the evidence does not run afoul of ER 402

or ER 403, respectively. The party seeking to introduce evidence has the burden

of establishing the first, second, and third elements.” Gresham, 173 Wn.2d at

421. “It is because of this burden that evidence of prior misconduct is

presumptively inadmissible.” Id.

       In the instant case, defense counsel argued that ER 404(b) governed the

admissibility of evidence of McCollian’s prior handgun possession. The State

disagreed, explaining that the “sole purpose” of offering the evidence is to

demonstrate that McCollian “had access to a weapon that at least could be

consistent with the one used” to kill Stutzman. The trial court agreed with the

State stating, “The Court does not consider this proffered evidence as evidence

offered by the State pursuant to or in relation to Evidence Rule 404(b).” Instead,

it engaged in an analysis pursuant to ER 403, 401, and 402. But the State

providing another purpose as to why it was offering the evidence did not remove

the danger of introducing presumptively inadmissible prior misconduct. The trial




                                        18
No. 83284-1/19


court incorrectly concluded that an ER 404(b) analysis did not apply. 4 It did,

however, conduct a balancing test on the record.

       The court found the evidence probative because the issue “appears to be

who fired the gun, and it is relevant that, four or five days prior [to] this incident, it

is alleged that Mr. McCollian was in possession of a handgun. So it’s highly

probative.” In balancing the prejudicial effect, the trial court did not appear to

articulate anything more than a conclusory statement. The court reasoned,

“Frankly, the Court doesn’t see any prejudice to the defendant. Clearly – let me

rephrase that, an unfair prejudice to the defendant. Clearly it’s prejudicial. It’s

harmful to the defendant, but it’s not unfairly – and the Court, for purposes of the

record emphasizes the term ‘unfairly’ – prejudicial to Mr. McCollian.”

       “Although evidence of weapons entirely unrelated to the crime is

inadmissible, if the jury could infer from the evidence that the weapon could have

been used in the commission of the crime, then evidence regarding the

possession of that weapon is admissible.” State v. Luvene, 127 Wn.2d 690, 708,

903 P.2d 960 (1995) (emphasis added).

       McCollian cites State v. Hartzell for the proposition that the evidence was

not admissible because the State did not establish that the handgun Thomas

witnessed was the handgun used to shoot Stutzman. 153 Wn. App. 137, 221

P.3d 928 (2009). In Hartzell, defendants were convicted of armed assault and

unlawful possession of a firearm for shooting into an apartment occupied by a



       4The court did not determine, as part of an ER 404(b) analysis, whether, by
a preponderance of the evidence, the misconduct occurred. McCollian does not
challenge on this basis.


                                           19
No. 83284-1/20


woman and her daughter. Id. at 145. “Investigators were able to link [the

defendants] to the crime by establishing that the guns they possessed in two

separate incidents were the same guns used to shoot into the apartment.” Id.

       Unlike the gun evidence in Hartzell, the handgun testimony in the instant

case did not allow for even a reasonable inference that the handgun Thomas

saw McCollian possess was the same gun that was used to kill Stutzman. Even

the State explained that it was proof that McCollian had access to a weapon that

“at least could be” consistent with the one used. The State could not even argue

that the gun was consistent with the one used because no evidence linked the

type of handgun Thomas saw with the type of handgun that was actually used to

kill Stutzman.

       We question whether the jury could reasonably infer from the evidence,

that the handgun Thomas saw McCollian possess, could have been the handgun

used in the commission of the crime. The probative value of the Thomas

testimony was, at most, extremely low. And if the handgun was completely

unrelated to the crime, the concern for prejudice is high. “Evidence of weapons

is highly prejudicial, and courts have ‘uniformly condemned . . . evidence of . . .

dangerous weapons, even though found in the possession of a defendant, which

have nothing to do with the crime charged.’ ” State v. Freeburg, 105 Wn. App.

492, 501, 20 P.3d 984 (2001).

       Regardless, any error in the trial court for not conducting an ER 404(b)

analysis and admitting the Thomas testimony was harmless. “It is well settled

that the erroneous admission of evidence in violation of ER 404(b) is analyzed




                                         20
No. 83284-1/21


under the lesser standard for nonconstitutional error.” Gresham, 173 Wn.2d at

433. The question, then, is whether, within reasonable probabilities, had the

error not occurred, the outcome of the trial would have been materially affected.

Id.

       McCollian relies on Freeburg to argue admission of the handgun

testimony was not harmless. In Freeburg, this court held that the trial court erred

by admitting evidence that the defendant possessed a handgun at the time of

arrest around three years after the charged crime of murder for the purpose of

showing flight and demonstrating consciousness of guilt. 105 Wn. App. at 500-

01. Nothing connected the handgun found in 1997 to the victim’s death in 1994.

Id. at 501. At trial, the jury heard conflicting testimony as to who had the gun

involved in the altercation. Id. at 495-96. The State’s key witness was the

victim’s girlfriend. Id. at 495. Freeburg testified that he acted in self-defense. Id.

at 496. The court could not characterize the admission of the gun as harmless

absent a limiting instruction. Id. at 502. The court reasoned that “jurors could

well have regarded the evidence Freeburg had a gun when arrested not as

further evidence of flight but rather as tending to show he was a ‘bad man,’ or

had a propensity to carry guns, or was likely to have brought a gun [to the scene

of the crime].” Id. at 502.

       The evidence of the underlying crime in Freeburg is far different than the

evidence against McCollian. The jury in Freeburg had to decide which witness to

believe and had conflicting explanations of what happened.




                                         21
No. 83284-1/22


       In the instant case, a substantial amount of undisputed evidence in the

record supports McCollian’s convictions. McCollian argues that without the

testimony from Thomas, “there would have been no evidence of any gun aside

from the evidence of the shooting death itself.” But the evidence of the shooting

death connected McCollian. McCollian did not dispute that he rented the Toyota

Camry and that he drove it with Stutzman the morning Stutzman was murdered.

Forensic evidence concluded Stutzman was likely shot while sitting in the front

passenger seat of that car. Detectives found a casing and a fired bullet in the B

pillar of the car that was consistent with the trajectory of the gunshot that killed

Stutzman. The jury could find that Stutzman would not have gone willingly with

McCollian, given her state of mind at the time she wanted to leave McCollian’s

apartment. Phone records and hotel security video provided circumstantial

evidence that McCollian drove the Camry south with Stutzman, dumped her body

and drove the Camry back. A jury could find that McCollian burned the Camry

and later reported it stolen as an attempt to destroy evidence of the murder.

       It is not reasonably probable that the outcome of the trial would have been

materially affected if Thomas’ handgun testimony had been excluded.

                                Credibility Comment

       McCollian contends that a police officer commented on McCollian’s

credibility, invading McCollian’s right to a fair and impartial jury. We disagree.

       Generally, no witness may offer testimony in the form of an opinion

regarding the guilt or veracity of the defendant. State v. Kirkman, 159 Wn.2d

918, 927, 155 P.3d 125 (2007). Such testimony is unfairly prejudicial to the




                                          22
No. 83284-1/23


defendant because it invades the exclusive province of the jury. Id. In

determining whether testimony amounts to impermissible opinion testimony,

courts consider the type of witness involved, the specific nature of the testimony,

the nature of the charges, the type of defense, and the other evidence before the

trier of fact. State v. Demery, 144 Wn.2d 753, 759, 30 P.3d 1278 (2001). In

State v. Jones, this court concluded that an officer’s statement that the defendant

was lying was improper opinion testimony. 117 Wn. App. 89, 91-92, 68 P.3d

1153 (2003). “Testimony that is not a direct comment on the defendant’s guilt or

on the veracity of a witness, is otherwise helpful to the jury, and is based on

inferences from the evidence is not improper opinion testimony.” City of Seattle

v. Heatley, 70 Wn. App. 573, 578, 854 P.2d 658 (1993).

       In the instant case, the officer described the form that McCollian filled out

when McCollian reported the theft of his Toyota Camry. The officer stated,

“There’s the perjury statement on there that we always have the person read.

Basically, it says that you’re not making a false preliminary report, that you

understand that making a false police report is a crime.” After the defense

objected on the basis of improper testimony and veracity of a witness, the

prosecutor explained, “I’m not planning to ask him any questions about

anybody’s veracity. He was just noting what the form had printed on it.” The

court overruled the objection, and the officer continued, “. . . perjury is also a

crime, that’s kind of the gist of it.”

       The officer never made a direct comment on McCollian’s veracity. His

testimony included statements of fact including a description of the perjury




                                          23
No. 83284-1/24


statement on the police report, a description of how he reminded McCollian about

the perjury statement he signed after the vehicle was found, and a description of

McCollian’s demeanor and reactions. None of this testimony was improper.

       After the vehicle was located, the officer described McCollian’s reaction to

the news, saying McCollian got increasingly “sort of aggressive and defensive on

the phone.” The officer responded to McCollian and “reminded him that making

a false police report is a crime . . .” The prosecutor asked the officer, “Did you

feel at that point that you had accused him of anything?” The officer responded,

“No. I had not.”

       To the extent that the officer’s reminder can be interpreted as the officer

not believing the veracity of McCollian’s statement, the error of including this

statement was harmless. Once again, evidentiary error is not of constitutional

magnitude. “[E]rror is prejudicial only if, within reasonable probabilities, the

outcome of the trial would have been materially affected had the error not

occurred.” State v. Kelly, 102 Wn.2d 188, 199, 685 P.2d 564 (1984).

       The officer’s comment did not materially affect the outcome of the trial in

light of all of the other evidence presented as discussed above.

       McCollian further contends that this issue is one of prosecutorial

misconduct because it is improper for a prosecutor to seek to compel a witness’

opinion as to whether another witness is telling the truth. As discussed, the

prosecutor did not seek to compel the officer’s opinion as to whether McCollian

was telling the truth.




                                          24
No. 83284-1/25


                                  Cumulative Error

       McCollian asserts that cumulative error should result in remand for retrial.

“The accumulation of errors may deny the defendant a fair trial and therefore

warrant reversal even where each error standing alone would not.” State v.

Davis, 175 Wn.2d 287, 345, 290 P.3d 43 (2012). The cumulative error doctrine

does not apply where there are few errors which have little, if any, effect on the

result of the trial. State v. Weber, 159 Wn.2d 252, 279, 149 P.3d 646 (2006).

“The defendant bears the burden of proving an accumulation of error of sufficient

magnitude that retrial is necessary.” State v. Yarbrough, 151 Wn. App. 66, 98,

210 P.3d 1029 (2009). The doctrine does not apply in the absence of prejudicial

error. State v. Price, 126 Wn. App. 617, 655, 109 P.3d 27 (2005). For the

reasons already discussed, the cumulative error doctrine does not apply.

                            Offender Score Calculation

       McCollian also contends that McCollian’s California conviction for

possession of a controlled substance should not be included in his offender score

in light of Blake, 197 Wn.2d at 170. 5 A prior conviction that is constitutionally

invalid on its face may not be included in the offender score. State v. Ammons,

105 Wn.2d 175, 187-188, 713 P.2d 719 (1986). “Out-of-state convictions must

be comparable to a valid Washington offence to be included in the calculation of

the offender score.” State v. Markovich, 19 Wn. App. 2d 157, 173, 492 P.3d 206



       5 McCollian also contends that the California conviction was not legally
comparable to the Washington State offense and should not have been
considered in his offender score calculation for that reason. The State did not
concede on this point. However, we need not address this claim because of the
State’s concession under Blake.


                                          25
No. 83284-1/26


(2021). The State agrees that remand for resentencing without the California

possession of methamphetamine charge is appropriate. Accordingly, we remand

for resentencing.

                    Imposition of Legal Financial Obligations

       The trial court sentenced McCollian to 36 months of community custody.

The judgment and sentence indicates that McCollian must “pay supervision fees

as determined by” the Department of Corrections (DOC). McCollian contends

that the trial court’s imposition of community custody supervision fees should be

stricken from the judgment and sentence because the court declared McCollian

indigent.

       RCW 10.01.160(3) provides that the trial court shall not order a defendant

to pay costs if a defendant is indigent as defined in RCW 10.101.010(3)(a)-(c).

Further, RCW 9.94A.760(1) provides that the trial court cannot order costs as

described in RCW 10.01.160 if the defendant is indigent. Community custody

supervision fees are not considered costs as contemplated in RCW 10.01.160(3).

State v. Spaulding, 15 Wn. App. 2d 526, 537, 476 P.3d 205, 211 (2020). RCW

10.01.160(2) provides, “Costs shall be limited to expenses specially incurred by

the state in prosecuting the defendant or in administering the deferred

prosecution program under chapter 10.05 RCW or pretrial supervision.”

       The community custody supervision assessment is imposed under RCW

9.94A.703(2)(d), which states, “Unless waived by the court, as part of any term of

community custody, the court shall order an offender to pay supervision fees as




                                        26
No. 83284-1/27


determined by the department.” A community custody supervision assessment is

not included in the definition of costs.

       Because the supervision fees are waivable by the trial court, they are

discretionary legal financial obligations (LFOs). State v. Lundstrom, 6 Wn. App.

2d 388, 396 n.3, 429 P.3d 1116 (2018). Nothing prohibits a trial court from

exercising its discretion and waiving the supervision fees if the defendant is

indigent.

       Our Supreme Court has previously discussed the negative impacts of

LFOs, including the serious negative consequences on employment, housing,

and finances. State v. Blazina, 182 Wn.2d 827, 837, 344 P.3d 680 (2015).

Additionally, LFO debt can impact credit ratings, making it difficult to find secure

housing. Id. “The barriers that LFOs impose on an offender’s reintegration to

society are well documented . . . and should not be imposed lightly merely

because the legislature has not dictated that judges conduct the same inquiry

required for discretionary costs.” State v. Clark, 191 Wn. App. 369, 376, 362

P.3d 309 (2015).

       However, the trial court never found McCollian indigent. To support his

claim of indigency, McCollian cites to an Order of Indigency filed on May 9, 2019,

which states, “The court finds that the defendant was previously declared

indigent. . .” However, the court did not engage in a colloquy at sentencing to

make a determination if McCollian was indigent.

       The supervision fees were ordered by the trial court via the form language

in the judgment and sentence that required the defendant to pay supervision fees




                                           27
No. 83284-1/28


as determined by DOC. This form presumes the judge orders the supervision

fees.

        None of the parties or the trial court made any mention of the community

custody supervision fees during sentencing. We are unable to determine based

on this record whether the trial court intentionally imposed the supervision fees

and whether McCollian was indigent. Therefore, we remand for the parties to

clarify at resentencing.

                                   CONCLUSION

        The trial court properly admitted the victim’s text messages as an

exception to hearsay under state of mind and present sense impression. The

trial court did not err in denying McCollian’s motion for mistrial. The trial court

incorrectly concluded that an ER 404(b) analysis did not apply to the Thomas

handgun testimony. However, any error in failing to conduct a 404(b) analysis

and admitting the testimony was harmless. McCollian failed to show that an

officer was questioned about or testified to his personal opinion about

McCollian’s credibility. The cumulative error doctrine did not apply. The parties

agree that remand for resentencing is appropriate in light of Blake. We also

remand for the parties to clarify with the trial court if it intended to impose the

community custody supervision fees.

        Affirm and remand for resentencing.




WE CONCUR:




                                          28